Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 9, 2009                                                                                               Marilyn Kelly,
                                                                                                                   Chief Justice

  137375                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 137375
                                                                   COA: 278799
                                                                   Kent CC: 06-009771-FH
  TERRELL VASHAWN ROSS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 26, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        HATHAWAY, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 9, 2009                     _________________________________________
           1215                                                               Clerk